      r
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                             UNITED STATES DISTRICT Co
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                          T [ FEB 1 8 2020       I
                                                                                                           · CLERK. U.S. DISTRICT COURT
                                                                                                         SOUTHERN 01srn1CT 0~ ~ALIFORNIA
                  UNITED STATES OF ArvfERICA                            JUDGMENT IN A CJUIM,&.J.Lr;i....._a..,a~__,.;;i.,c.
                                                                                                                         __ o....
                                                                                                                              er....u_rv_,
                                        v.                              (For Offenses Committed On or After November I, 1987)


                       Abraham Ramirez-Perez                               Case Number:         20-cr-00335-AHG

                                                                        Marina Lillian Henri
                                                                        Defendant's Attorney
USM Number                              92440298
• -
THE DEFENDANT:
IZI       pleaded guilty to count( s)        1 OF THE SUPERSEDING INFORMATION

D         was found guilty on count(s)
    after a olea of not 1miltv.
Accordingly, the defendant is a4iudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
Title & Section                          Nature of Offense                                                               Number(s)
8 USC 1325(a)(l)                         Improper Entry by an Alien (Misdemeanor)                                            1




    The defendant is sentenced as provided in pages 1 through                     2            of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
D         The defendarit has been found not guilty on count( s)

IZI       Count(s)   Underlying Information                       IS        . dismissed on the motion of the United States.

          Assessment : $
IZI       Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
          waived and remitted as uncollectible.                                    ·
D         JVTA Assessment*:$
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                        D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                        February 18 2020
                                                                        Date·oflmposition of Sentence



                                                                        HON. ALLISON H. GODDARD
                                                                        UNITED STATES MAGISTRATE JUDGE
.   {.

         AO 245B (CASDRev. 1/19) Judgment in a Criminal Case

         DEFENDANT:                Abraham Ramirez-Perez                                                     Judgment - Page 2 of 2
         CASE NUMBER:               20-cr-00335-AHG

                                                           IMPRISONMENT .
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
          60DAYS.




          •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
          •     The court makes the following recommendations to the Bureau of Prisons:




          •     The defendant is remanded to the custody of the United States Marshal.

          •     The defendant must surrender to the United States Marshal for this district:
                •     at _ _ _ _ _ _ _ _ P.M.                          by
                •     as notified by the United States Marshal.

                The defendant must smTender for service of sentence at the institution designated by the Bureau of
          •     Prisons:
                •     on or before
                • .as notified by the United States Marshal.
                • as notified by the Probation or Pretrial Services Office.
                                                                RETURN
         I have executed this judgment as follows:

                Defendant delivered on                                           to
                                         -------------                                ---------------
         at
              -------~---- ,                          with a certified copy of this judgment.


                                                                          UNITED STATES MARSHAL



                                            . By                    DEPUTY UNITED STATES MARSHAL



                                                                                                              20-cr-00335-AHG
